Cite as 2016 Ark. App. 41

                ARKANSAS COURT OF APPEALS
                                      DIVISION II
                                      No. E-15-227


ASSISTED CARE FOR SENIORS                       Opinion Delivered   January 27, 2016
                     APPELLANT
                                                APPEAL FROM THE ARKANSAS
V.                                              BOARD OF REVIEW
                                                [NO. 2015-BR-00339]

DIRECTOR, DEPARTMENT OF
WORKFORCE SERVICES AND
VICKY EMBERTON                                  AFFIRMED
                   APPELLEES



                        RAYMOND R. ABRAMSON, Judge


       Assisted Care for Seniors (“ACS”) appeals the Arkansas Board of Review’s (“the

Board”) decision awarding Vickie Emberton unemployment benefits. On appeal, ACS argues

that the Board erred in finding that Emberton and similarly situated employees are employees

of ACS and not independent contractors. We affirm.

       ACS is a referral service for in-home caregivers. Emberton was a caregiver for ACS

and worked in the home of Mr. and Mrs. Seale. On August 7, 2014, the Seales fired

Emberton. Following her termination, Emberton filed for unemployment benefits.

       ACS disputed Emberton’s claim. It asserted that Emberton was not entitled to benefits

because (1) Emberton was an independent contractor and not its employee, and (2) the Seales

terminated Emberton for misconduct. On November 17, 2014, the Arkansas Department of

Workforce Services (“the Department”) issued a letter to ACS determining that Emberton
                                  Cite as 2016 Ark. App. 41

and similarly situated employees were employees of ACS and not independent contractors.

However, the letter is not in the record before us. Further, no appeal of that decision is in the

record before us.

       On December 11, 2014, the Department issued a decision finding that Emberton was

discharged from ACS for being physically unable to perform job duties and not for willful

misconduct. ACS appealed the Department’s December 11 decision to the Arkansas Appeal

Tribunal (“the Tribunal”). The Tribunal held a hearing on January 21, 2015, and then issued

a decision affirming the Department on January 27, 2015. In the decision, the Tribunal

indicated that the issue before it was “whether the claimant voluntarily left, was discharged,

or suspended from last work and whether the circumstances of the separation entitle the

claimant to benefits.”

       ACS appealed the Tribunal’s decision to the Board, and on March 17, 2015, the Board

affirmed the Tribunal. In its decision, the Board noted that

       throughout the Tribunal’s hearing, [ACS] argued that [Emberton] was an independent
       contractor. The ‘issue of last work’ for unemployment purposes is separate from the
       issue of whether or not the claimant was an independent contractor and whether or
       not the employer is liable for unemployment insurance taxes. Employer coverage issues
       are typically decided pursuant to Ark. Code Ann. 11-10-308, and the employer is free
       to inquire of the Department of Workforce Services about employer coverage issues.

ACS appealed the Board’s decision to this court.

       On appeal, ACS argues only that the Board erred in finding that Emberton and

similarly situated employees are employees and not independent contractors. ACS recognizes

that the Board did not address the employer-coverage issue in its March 17, 2015 decision;

however, ACS asks this court to consider the issue because the Department addressed it in its

                                               2
                                 Cite as 2016 Ark. App. 41

November 17, 2014 letter and ACS raised the issue at the Tribunal’s hearing. ACS further

asks the court to give it leniency if it did not properly appeal the employer-coverage issue to

this court because it did not have legal counsel before the Board.

       We find that the employer-coverage issue is not properly before us because the issue

of employer coverage was not before the Board as the Board specifically stated in its March

17, 2015 decision. The Board determined only that ACS discharged Emberton for being

physically unable to perform job duties and that Emberton is entitled to benefits. See Superior

Senior Care, Inc. v. Dir., Employment Sec. Dep’t, 73 Ark. App. 395, 44 S.W.3d 749 (2001)

(finding that the Board properly concluded that its appellate jurisdiction did not extend to

employer-coverage issues when there was no appeal of the employer-coverage issue before

the Board and the Board made no determination as to the employer-coverage issue). Even

though ACS raised the employer-coverage issue at the Tribunal’s hearing, ACS did not raise

the issue pursuant to Arkansas Code Annotated section 11-10-308. As the Board noted in its

decision, section 11-10-308 provides for a separate procedure for ACS to seek adjudication

of employer-coverage issues. Further, to any extent that ACS followed the procedure under

section 11-10-308 in a separate proceeding, those documents are not in the record before us.

This court has repeatedly held that matters outside the record will not be considered on

appeal. Hudson v. Kyle, 365 Ark. 341, 229 S.W.3d 890 (2006).

       Affirmed.

       GLADWIN, C.J., and BROWN, J., agree.

       Davidson Law Firm, by: Angela Echols, for appellant.

       Phyllis Edwards, for appellee.

                                              3